UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4122


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD PATRICK PATE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:07-cr-00130-PMD-1)


Submitted:   November 26, 2012            Decided:   January 7, 2013


Before KING, WYNN, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Cameron   J.   Blazer,   Assistant   Federal    Public  Defender,
Charleston, South Carolina, for Appellant.    William N. Nettles,
United States Attorney, Alston C. Badger, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard      Patrick    Pate       appeals    the    twenty-four-month

term of imprisonment imposed after revocation of his supervised

release.     Pate argues that the sentence runs afoul of Tapia v.

United States, 131 S. Ct. 2382 (2011).                   We agree.        Accordingly,

we vacate the judgment and remand for resentencing.

            We will affirm a sentence imposed after revocation of

supervised release if it is not plainly unreasonable.                             United

States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010).                           “For a

sentence to be plainly unreasonable, . . . it must run afoul of

clearly settled law.”           Id. at 548.

            In Tapia, the Supreme Court held that a district court

could not impose or lengthen a term of imprisonment in order to

promote    an    offender’s     rehabilitation.          Tapia,     131    S.    Ct.    at

2392-93.        We   recently    held   that     Tapia    applies    to    revocation

sentences.       United States v. Bennett, __ F.3d __, __, 2012 WL

5265802, at *1-*3 (4th Cir. Oct. 25, 2012) (No. 11-4401).

            Here,      the   applicable        Guidelines   range    was     three      to

nine   months.          U.S.     Sentencing       Guidelines      Manual        (“USSG”)

§ 7B1.4(a), p.s. (2011).            The district court advised Pate that

“nine months in jail is [not] going to help you, but I’m going

to give you two years in jail so that you can get the best drug

treatment that we have available.”                 (J.A. 30).       The court then

sentenced       Pate    to     twenty-four        months’       imprisonment,          the

                                           2
statutory     maximum    provided      in   18   U.S.C.      § 3583(e)(3)    (2006),

which   was    fifteen    months      longer     than    the    high   end   of   the

Guidelines range.         Our review of the proceeding confirms that

the district court selected its chosen sentence based on Pate’s

rehabilitative needs, a rationale expressly prohibited in Tapia

and Bennett.      Of course, we acknowledge that the district court

did not have the benefit of our decision in Bennett when it

sentenced       Pate     on     the     supervised           release     violations.

Nevertheless,     we     find   that    Tapia     alone       constituted    clearly

settled law on this matter, as there was no reason to believe

its holding would not apply in this context.                     We thus conclude

that Pate’s sentence is plainly unreasonable.

              Accordingly, we vacate the judgment of the district

court   and    remand    for    resentencing.           We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                              VACATED AND REMANDED




                                            3